Order granting motion for summary judgment reversed on the law, without costs, and motion denied, without costs. The affidavits disclose (somewhat obscurely) a question of fact as to the status of Kimmerer in his relation to the parties, which in turn may have a bearing upon the knowledge or benefit, actual or presumptive, of the corporation with respect to the alleged bonus, etc. (New York Mortgage Co. v. Garfinkle, 231 App. Div. 327, 329.) The matter should be disposed of on a trial. Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ., concur.